NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICKY RAY WYATT,                                No.    18-15303

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00895-DAD-SAB

 v.
                                                MEMORANDUM*
SUNDARAM, Doctor,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Ricky Ray Wyatt appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Wyatt failed

to raise a genuine dispute of material fact as to whether defendant knew of and

disregarded an excessive risk to Wyatt’s shoulder injury. See id. at 1057-60 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to an inmate’s health; medical malpractice, negligence, or a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      To the extent that Wyatt sought to allege a deliberate indifference claim

related to his orbital bone fracture, the district court properly determined that

Wyatt failed to allege facts sufficient to show that defendant was involved in the

treatment of that injury. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a

plaintiff must allege facts that “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2